Exhibit 10.33

CONFIDENTIAL

Citigroup Inc.

399 Park Avenue

New York, NY 10022

December 30, 2010

Discover Bank

12 Read’s Way

New Castle, Delaware 19720

Attention: Michael F. Rickert

Vice President, Chief Financial Officer

and Treasurer

The Student Loan Corporation

750 Washington Blvd.

Stamford, Connecticut 06901

Attention: Michael J. Reardon

Chief Executive Officer

Re: Amendment to Purchase Price Adjustment Agreement

Ladies and Gentlemen:

Reference is made to (a) the Purchase Price Adjustment Agreement, dated as of
September 17, 2010 (the “Purchase Price Adjustment Agreement”), by and among
Citibank, N.A., a national banking association (“CBNA”), The Student Loan
Corporation, a Delaware corporation (the “Company”), and Discover Bank, a
Delaware banking corporation (“Buyer” and, collectively with CBNA and the
Company, the “Parties”) and (b) the Commutation Agreement and Release, effective
as of December 30, 2010, by and between United Guaranty Commercial Insurance
Company of North Carolina, a North Carolina insurer (“United Guaranty”) and the
Company (the “Commutation Agreement”). Capitalized terms not otherwise defined
herein shall have the same meanings assigned to them in the Purchase Price
Adjustment Agreement unless otherwise noted.

The Parties hereby acknowledge and agree that, pursuant to Section 4.10 of the
Purchase Price Adjustment Agreement, Section 2.2(c)(ii) of the Agreement is
hereby amended in its entirety as follows:

(ii) “Closing Adjustment Amount” means (A) the Aggregate Merger Consideration,
minus (B) the Closing Trust Certificate Purchase Price, plus (C) the absolute
value of all Reimbursable Liabilities, minus (D) all cash or cash equivalents
reflected on the Closing Balance Sheet (excluding any cash and cash equivalents
taken into account in determining the Closing Trust Certificate Purchase Price),
plus (E) $16,300,000.00, minus (F) the Release Payment (as defined in the
Commutation Agreement) in the event that such payment is made to the Company
after the Closing,

The Parties hereby acknowledge and agree that, pursuant to Section 4.10 of the
Agreement, Section 2.2(c)(iv) of the Purchase Price Adjustment Agreement is
hereby amended in its entirety as follows:

(iv) “Pre-Closing Adjustment Amount” means: (A) the Aggregate Merger
Consideration, minus (B) the Estimated Trust Certificate Purchase Price, plus
(C) the absolute value of all Reimbursable Liabilities, minus (D) all cash or
cash equivalents reflected on the Estimated Pro Forma Balance Sheet (excluding
any cash and cash equivalents taken into account in determining the Estimated
Trust Certificate Purchase Price), plus (E) $16,300,000.00,



--------------------------------------------------------------------------------

The Parties hereby acknowledge and agree that, pursuant to Section 4.10 of the
Purchase Price Adjustment Agreement, a new Section 3.3 of the Purchase Price
Adjustment Agreement is hereby inserted as follows:

“Section 3.3 Payments to Company Employees

(a) The Parties acknowledge that all Liabilities related to the transaction
awards payable under the Company’s Retention and Severance Program (the “Change
of Control Payments”) constitute both (i) Reimbursable Liabilities pursuant to
this Agreement and (ii) Excluded Liabilities (as defined in the Indemnification
Agreement). Accordingly, CBNA acknowledges and agrees that the Buyer Indemnified
Parties (as defined in the Indemnification Agreement) are entitled to
indemnification from CBNA under the Indemnification Agreement with respect to
the Change of Control Payments.

(b) At the request of CBNA, Buyer has agreed that, provided that CBNA complies
with its obligations in Section 3.3(c), Buyer and the Company will not include
the Change of Control Payments as Reimbursable Liabilities to be taken into
account in connection with the calculations of the Pre-Closing Adjustment Amount
and Post-Closing Adjustment Amount pursuant to this Agreement.

(c) CBNA agrees that with respect to each of the Change of Control Payments, no
later than 30 days following the date on which Buyer (or the Company, as
applicable) provides written notice to CBNA that a Change of Control Payment has
been made by Buyer, the Company or one of their respective Affiliates to a
Company Employee, CBNA shall reimburse Buyer (or the Company, as applicable) for
the amount of such payment, plus all expenses and taxes incurred by Buyer, the
Company or their applicable Affiliate arising from any and all Change of Control
Payments by wire transfer of immediately available funds to an account specified
in writing by Buyer.

The Parties hereby acknowledge and agree that, pursuant to Section 4.10 of the
Agreement, Section 2.2(c) of the Purchase Price Adjustment Agreement is hereby
amended to include the following subsections:

(ix) “Change of Control Payments” shall have the meaning set forth in
Section 3.3(a).

(x) “Commutation Agreement” shall mean the Commutation Agreement and Release,
effective as of December 30, 2010, by and between United Guaranty Commercial
Insurance Company of North Carolina, a North Carolina insurer and the Company.

(xi) “United Guaranty” shall mean United Guaranty Commercial Insurance Company
of North Carolina, a North Carolina insurer.

CBNA hereby represents and warrants to, and agrees with, Buyer that none of
CBNA, its Affiliates, the Company or any of the Company’s Affiliates is a party
to any Contract with United Guaranty or any of United Guaranty’s Affiliates
relating to or entered into in connection with the Commutation Agreement, other
than any reinsurance arrangements entered into between CBNA and United Guaranty
with respect to insurance policies not subject to the Commutation Agreement.
Except as modified hereby, the terms of the Purchase Price Agreement shall
remain in full force and effect. This letter may be signed in counterparts, each
of which shall be deemed an original and all of which together will be deemed
one and the same instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

 

Very truly yours, CITIBANK, N.A. By:   /s/ Douglas Peterson Name:   Douglas
Peterson Title:   Chief Operating Officer

ACCEPTED AND AGREED AS OF THE

DATE AND YEAR FIRST SET FORTH ABOVE:

 

DISCOVER BANK By:   /s/ Michael F. Rickert  

Name: Michael F. Rickert

Title: Vice President, Chief Financial Officer

and Treasurer

 

THE STUDENT LOAN CORPORATION By:   /s/ Michael J. Reardon  

Name: Michael J. Reardon

Title: Chief Executive Officer